EXHIBIT 10.8
Gray Television, Inc.
Description of Annual Incentive Plan Structure
     The Management Personnel Committee of the board of directors of the
Company, operating as the compensation committee, has established certain annual
cash incentive opportunities for the Company’s executive officers. The target
opportunities are based on the achievement of certain performance metrics, and
have been established as a percentage of each executive officer’s base salary,
with such target opportunities for each of Messrs. Howell, Jr., Prather, Jr.,
Ryan and Beizer being 60%, 35%, 30% and 30% of each individual’s base salary,
respectively.
     For the year ending December 31, 2010, the Committee established threshold
(minimum), target and maximum levels of performance for each metric, with a 25%
weighting of the total incentive opportunity assigned to each of the following
metrics: (i) revenue, (ii) “net operating profit” (calculated as net revenue
less broadcast expense and corporate and administrative expense), (iii)
broadcast cash flow (as defined in the Non-GAAP reconciliations published by the
Company) and (iv) certain individual performance metrics for each of the
executive officers. Target performance goals were developed based on internal
company budgets and forecasts. If actual Company performance for any of metrics
(i), (ii) or (iii) above is less than 95% of the “target” amount of such
metrics, no payment will be made for that metric. If actual performance is
between 95% and 100% of target performance, awards will be paid on a scale of
50% to 100% of each executive officer’s target opportunity. If actual
performance exceeds 100% and is less than or equal to 110% of target
performance, awards will be payable on a scale from 100% to 150% of an executive
officer’s target opportunity, in each case based on linear interpolation of
actual results. The maximum award payable for any single metric is 150% of an
executive officer’s target opportunity for that metric. If the threshold measure
is not achieved, then no payment will be made for the associated metric. In
addition, if the threshold measure for broadcast cash flow is not achieved, no
payment will be made upon the achievement of any individual performance metric.
     The Committee will review performance at the conclusion of the fiscal year
and determine actual incentive payments earned.

 